PER CURIAM.
Appellant challenges an order on alimony and child support rendered after this Court reversed and remanded in part the final judgment of dissolution of her marriage to Appellee. Wright v. Wright, 135 So.3d 1142 (Fla. 5th DCA 2014). We affirm the alimony determination, concluding that the trial court acted within its discretion and made sufficient findings of fact to support the order. We reverse, however, the modification of child support. Our mandate only authorized the modification of child support in the event of a change in the alimony determination.
AFFIRMED IN PART; REVERSED IN PART.
LAWSON, C.J., PALMER, and TORPY, JJ., concur.